Title: To Thomas Jefferson from John Paul Jones, 26 January 1789
From: Jones, John Paul
To: Jefferson, Thomas



My Dear Sir
St. Petersburgh, January 26, 1789

Having wrote you fully respecting the Denmark business by Mr. Littlepage, with the papers necessary to finish it, I now have the honor to transmit you the extract of my journal that you wish to communicate to the Academy of Inscriptions and Belles-Lettres, on the subject of the medal with which I am honored by Congress. I have only at present to inform you that I returned here from the Black sea a short time ago, by the special desire of her Imperial Majesty; but I know not yet my future destination. I congratulate you on the establishment of the new American Constitution. Among other good effects, a marine force will naturally result from it. If there is still a disposition to send a force against the Algerines, would it not be a good thing to conclude a treaty with this country, and make the war a common cause in the Mediterranean. The Turks and Algerines are together, and acted in conjunction against us before Oczacoff. A treaty might now be concluded, permitting her Imperial Majesty to enlist seamen in America, and assuring to America, after the peace, a free navigation to and from the Black sea. If you approve of this idea in general, various other things will necessarily be ingrafted in the treaty, and I flatter myself I may obtain the command of the force destined to act in conjunction with that of the United States.
I beg to hear from you as soon as possible, and I hope to be favored with your sentiments, as I have already had some conversation with this Government on the subject. Please to mention the situation of your arrangement with the Court of Denmark.
Present my best respects to the Marquis and to Mr. Short. I congratulate you all on the happy acquisition of liberty in France. His present Majesty has established a more glorious title than any of his predecessors, and posterity will bless his memory.
I avail myself of an express that is just setting out from the office of Foreign Affairs, so that I have not time even to copy this. I am, dear sir, yours, &c.,

J. P. Jones

